Title: Robert Patterson to Thomas Jefferson, 24 April 1813
From: Patterson, Robert
To: Jefferson, Thomas


          Sir

Philadelphia
April 24th 1813.
          I have to acknowledge the receipt of
your esteemed favour of
the 8th.
Your time-piece,
agreeably to your desire, I have had set up at my own house, &
shall
with great pleasure make experiments on its going with the rod-pendulum.
          This pendulum is at present suspended by
a few inches of watch-spring attached to the upper end, as in common
pendulums:
But
Mr
Adrain, an able mathematician, in the college of
Newbrunswick N. J.
informs me, that he has for some time been employed in making experiments on
rod-pendulums, and has the mortification to find, that his experiments do not
agree with theory. His pendulums were also suspended by small pieces of
watch-spring. with some the times of vibration exceeded, & with others,
fell short of what the theory would give, taking into the calculation every
known circumstance. Hence,
I presume, the suspending spring must be abandoned, and the
knife-edge substituted in its place; and with this I am persuaded (but shall
test it by experiment) that theory & practice will agree.
          At the
meeting of the Philosophical Society for the election of officers held on the
1st of January last,
you, Sir, were indeed unanimously
chosen President of the
Society.
The election was announced in the
Aurora, on the Monday following, and probably in most of
the other papers of the city. But the acting secretary whose duty it was to
inform you of your election, must have neglected his duty. With this
circumstance, however, the society have never been acquainted
          With great
condescension, you are pleased to ask my
consciencientious
conscientious advice relative to your
resignation of the office of President of the Society after the expiration of
the present year.—I have, Sir, most seriously & conscientiously considered
the subject, in all its bearings & probable consequences; and for
weighty reasons, intimately connected with the
prosperity of the Society, I can do no other than renew, most earnestly, my
former solicitations—that you would
still comply with
the most earnest wishes of the Society to continue you their President.
          Inclosed I send you
Mr Voigts
bill for the time-piece,
with the appendages.
He does not at
present know of any one he could recommend to the advantageous situation you
mention; but
both he &
myself will bear the subject in mind; & should
any suitable character be discovered, I shall not fail to acquaint you.
          I have, Sir, the honour to be with the greatest
respect & esteem Your obedt Servt Rt
Patterson
        